Case 8:19-cv-02814-WFJ-AEP Document 26 Filed 11/20/20 Page 1 of 2 PageID 522




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

GHASEM ATASHKHANEH,                               )
                                                  )
        Plaintiff,                                )
                                                  )   CASE NO.: 8:19-CV-2814-WFJ-AEP
v.                                                )
                                                  )
SAM’S EAST, INC.,                                 )
                                                  )
     Defendant.                                   )


         DEFENDANT’S NOTICE OF FILING EVIDENCE IN SUPPORT OF ITS
                    MOTION FOR SUMMARY JUDGMENT
                AND INCORPORATED MEMORANDUM OF LAW

        Defendant Sam’s East, Inc., by and through its undersigned counsel, hereby gives notice

of filing the below deposition transcripts, including exhibits, and Declaration of Alejandro

Figueroa Munoz in support of Defendant’s Motion for Summary Judgment filed this 20th day of

November, 2020, and for all other purposes.

        1.        Deposition transcripts of Ghashem Atashkhaneh (Volumes I and II), including

Exhibits, taken June 29, 2020;

        2.        Deposition transcript of Alan Cole, including Exhibits, taken July 1, 2020;

        3.        Deposition transcript of Sean Youdelman, including Exhibits, taken July 1, 2020;

        4.        Deposition transcript of Alejandro Figueroa Munoz, including Exhibits, taken

July 10, 2020;

        5.        Deposition transcript of Don Nickens, including Exhibits, taken August 7, 2020;

        6.        Deposition transcript of Jonathan Crabtree, including Exhibits, taken July 1, 2020;

        7.        Deposition transcript of Christopher D’Avanzo, including Exhibits, taken July 10,

2020;

                                              Page 1 of 2
Case 8:19-cv-02814-WFJ-AEP Document 26 Filed 11/20/20 Page 2 of 2 PageID 523




       8.     Deposition transcript of Jumana Kader, including Exhibits, taken August 27,

2020; and

       9.     Declaration of Alejandro Figueroa Munoz.



Dated November 20, 2020.                   Respectfully submitted,

                                           LITTLER MENDELSON, P.C.
                                           111 North Orange Avenue, Suite 1750
                                           Orlando, Florida 32801
                                           Telephone: (407) 393-2900
                                           Facsimile: (407) 393-2929

                                    By:    /s/ Allison Wiggins
                                           Kimberly J. Doud
                                           Florida Bar No.: 523771
                                           Email: kdoud@littler.com

                                           Allison Wiggins
                                           Florida Bar No.: 105733
                                           Email: awiggins@littler.com

                                           Attorneys for Defendant

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 20th day of November 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system. I also certify that the
foregoing document is being served on all counsel of record via transmission of notices of
Electronic Filing generated by the CM/ECF system or in some other authorized manner.

                                    By:    /s/ Allison Wiggins
                                           Allison Wiggins




                                          Page 2 of 2
